          Case 1:20-cv-00993-ABJ Document 42 Filed 06/25/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
____________________________________
                                            )
NORA AND HER MINOR                          )
SON, JOSE (by and through                   )
his mother) c/o American                    )
Civil Liberties Union, et al.,              )
                                            )
                          Plaintiffs,       )
                                            )
         v.                                 )    Civil Action No. 20-0993 (ABJ)
                                            )
CHAD F. WOLF, Acting                        )
Secretary of the Department                 )
of Homeland Security                        )
in his official capacity, et al.,           )
                                            )
                          Defendants.       )
____________________________________)


                                            ORDER

       For the reasons stated in the forthcoming memorandum opinion, plaintiffs’ motion for

preliminary injunction [Dkt. # 18] is GRANTED IN PART and DENIED IN PART. It is

       ORDERED that the application for injunctive relief in connection with Claim One will be

consolidated with the merits pursuant to Federal Rule of Civil Procedure 65(a)(2). The parties are

hereby ordered to meet and confer and propose a schedule for the expedited creation of an

administrative record and the briefing of dispositive motions by July 2, 2020.




                                                1
          Case 1:20-cv-00993-ABJ Document 42 Filed 06/25/20 Page 2 of 2




       FURTHER ORDERED that plaintiff Diana must promptly be provided a nonrefoulement

interview. Defendants must file a report advising the Court of their compliance with this order by

July 2, 2020.

       SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: June 25, 2020




                                                2
